



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Terrapin Mortgage Investment Corp. v. Ruby Lake Country
  Developments Ltd.,









2011 BCCA 4




Date: 20110107

Docket:
CA038593, CA038594

Between:

Terrapin Mortgage
Investment Corp.

Respondent

(Petitioner)

And

Vernon Spetifore

Appellant

(Respondent)

And

Ruby Lake Country
Developments Ltd., et al

Respondents

(Respondents)




Before:



The Honourable Madam Justice Bennett





(In Chambers)




On appeal from: 
Supreme Court of British Columbia, March 30, 2009,
(
Terrapin Mortgage Investment Corp. v. Triple S Farms Ltd.
,
Kelowna Docket Nos. 82516 & 82518)




Counsel for the Appellant:



In person





Counsel for the Respondent:



A. Eged





Place and Date of Hearing:



Vancouver, British
  Columbia

December 8, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia

January 7, 2011








Reasons for Judgment of the
Honourable

Madam Justice Bennett:

I.   NATURE OF THE
APPLICATION

[1]

Mr. Spetifore wishes to appeal two orders

granted by Mr. Justice
Rogers in Kelowna on 30 March 2009:

(a)      An
order
nisi
and conduct of sale made in foreclosure proceedings
concerning a failed residential housing development project near Kelowna, B.C.
(Supreme Court File No. 82518); and

(b)      An
order
nisi
including judgment against Mr. Spetifore for his default under
guarantees signed to secure financing for the project (Supreme Court File No.
82516).

[2]

In this application, Mr. Spetifore seeks:

(a)      An order granting indigent
status;

(b)      An order granting an
extension of time to seek leave to appeal;

(c)      An order granting leave to
appeal; and

(d)      An order granting leave to
adduce new evidence.

II.  BACKGROUND

[3]

This application arises from a foreclosure proceeding concerning a
residential housing development project called Winterra at the Lakes (Winterra). 
The developer of the Winterra project was Ruby Lake Country Developments Ltd.
(Ruby Lake).  The original principal of Ruby Lake was George Spetifore, the
appellants father.  When George Spetifore died in the spring of 2008, his two
sons Vernon (the appellant) and Quentin assumed control of Ruby Lake.

[4]

The respondent Terrapin Mortgage Investment Corp. (Terrapin) is a
British Columbia company in the business of mortgage lending.  Terrapin was the
primary lender on the Winterra project.

[5]

Ruby Lake, Triple S Farms Ltd., Patricia Spetifore (the appellants
mother), and Quentin Spetifore executed a promissory note in favour of Terrapin
dated 28 February 2007 in the principal amount of $2,300,000 (the
Promissory Note).

[6]

Ruby Lake, Triple S Farms Ltd., Patricia Spetifore, and Quentin
Spetifore granted a mortgage in favour of Terrapin as security for their
financial obligations to Terrapin pursuant to the Promissory Note and, where
applicable, their guarantee obligations to Terrapin (the Mortgage).

[7]

Triple S Farms Ltd., Ruby Holdings Ltd., George Spetifore (now
deceased), Vernon Spetifore, and Quentin Spetifore guaranteed payment to
Terrapin of all present and future debts and liabilities owed by Ruby Lake to
Terrapin.

[8]

Ruby Holdings Ltd., George Spetifore (now deceased), and Vernon
Spetifore also guaranteed payment to Terrapin of all present and future debts
and liabilities owed by Triple S Farms, Patricia Spetifore, and Quentin
Spetifore to Terrapin.

[9]

The instalment payments required by the Promissory Note fell into
default.  Consequently, Terrapin demanded payment of all the indebtedness
evidenced by the Promissory Note and secured by the Mortgage.  The balance of
the liabilities secured by the Mortgage was, as at December 15, 2008,
$2,474,665.95.

[10]

On 30 March 2009, Mr. Justice Rogers granted an order
nisi
and
conduct of sale in connection with the parties default under the Mortgage. 
His order provided for a three-month redemption period.  Mr. Justice Rogers
also granted Terrapin judgment against Mr. Spetifore in connection with the
guarantees he signed.  The order against Mr. Spetifore provided for a six-month
redemption period.  Mr. Spetifore was represented by counsel at both
applications, which proceeded unopposed.

[11]

An order for conduct of sale was granted 14 October 2009 with respect to
properties owned by Quentin Spetifore and Triple S Farms Ltd.  No one appeared
on behalf of Mr. Spetifore or his family at this application.  Approval for the
sale of the property owned by Quentin Spetifore was granted 8 March 2010

in
the amount of $490,000.

[12]

Terrapin has not yet sought an order for conduct of sale against
Patricia Spetifore, who is elderly and lives in the property subject to the
foreclosure.

[13]

Mr. Spetifore continues to live at the property owned by Triple S Farms
Ltd. that is subject to the foreclosure.  The property has been listed for sale
for about a year, but a buyer has not yet been found.

III.   INDIGENT STATUS

Legal test



[14]

The granting of indigent status is authorized
by Rule 56 of the
Court of Appeal Rules
.   Rule 56 states that a
litigant is not required to pay the filing fees associated with an appeal if,
upon application in chambers, a justice finds that the litigant is indigent
unless the justice considers the position being advanced by the litigant lacks
merit.  There
are two criteria the chambers judge must examine in
determining whether indigent status should be granted:  the likelihood of
success of the appeal, and the financial position of the appellant.  See
Duszynski
v. Duszynski
, 2001 BCCA 155

at para. 3 (Ryan J.A in Chambers).

[15]

An applicant will be viewed as indigent if his financial situation is
such that requiring him to pay the fees would deprive him of the necessaries of
life or effectively deny him access to the courts:
Ancheta v. Ready
,
2003 BCCA 374 at para. 7 (Ryan J.A. in Chambers).

[16]

A person may not be considered indigent if they own significant assets
even though their income barely covers their expenses.  See
Owners, Strata
Plan VR 2000 v. Grabarczyk
, 2008 BCCA 405 at para. 11 (Donald J.A. in
Chambers):

[11]    Moreover, the
applicants evidence of indigency is unsatisfactory.  While her income is
modest  she receives $722.57 a month from social assistance and a disability
pension which barely cover her expenses  she owns the strata unit, which she
values at $311,000.  She did not provide any evidence that she tried and
was unable to raise money on her property to fund the proposed appeal.

Position of the parties

[17]

Mr. Spetifore has filed an affidavit in support of his indigent status
application.  In the affidavit, he states that he is unemployed and has no
dependents.  He says he receives $1,800 per month in rental income.  His
estimated monthly expenses are $4,253.50 (including $770 per month to feed his
animals and $444.50 per month to maintain his farm machinery).  He says that he
owns assets with a total value of $2,032,500 (including a truck, farm
equipment, a farm, and animals).

[18]

Terrapin submits that Mr. Spetifores indigent status application should
be dismissed on the basis that Mr. Spetifores appeal is bound to fail.

Analysis

[19]

I have concluded that Mr. Spetifore does not qualify for indigent
status.  While his income is modest, he owns assets of significant value:  See
Owners,
Strata Plan VR 2000 v. Grabarczyk
,
supra.

IV.   EXTENSION OF TIME

Legal test



[20]

The criteria in an application to extend time to seek leave to appeal
were set out
Davies v. C.I.B.C
(1987), 15 B.C.L.R. (2d) 256 (C.A.) and
are as follows:

(1)      When were the respondents informed of the intention?

(2)      Would the respondents be unduly prejudiced by an extension
of time?

(3)      Is there merit in the appeal?

(4)      Is it in the interest of justice that an extension be
granted?

(5)      Was there a bona fide intention to appeal?

[21]

The fifth question encompasses the other four
questions and states the decisive question:
Davies, supra
at 260.

The first four rules cannot be used to
defeat the interests of justice, but are themselves guides to the application of
the interests of justice:
Haldorson v. Coquitlam (City)
, 2000 BCCA 672
at para. 9.

[22]

Generally, appellants who evince no intention to bring
an appeal in a timely way are not entitled to an extension of time:
Green v. FSC Financial Services Centre Ltd.
(1994), 96 B.C.L.R. (2d) 73 at 127
per
Goldie J.A.

Position of the parties

[23]

According to Mr. Spetifore, he did not realize that he might have
grounds for an appeal until late August 2010 when he received documents from
the hearing before Mr. Justice Rogers on 30 March 2009.  It is not entirely
clear when these documents were sent to Mr. Spetifore, however, he commenced
reviewing them in August 2010.  Mr. Spetifore says that when he received those
documents, it became apparent to him that his lawyer had not defended him
properly.  Mr. Spetifore wishes to appeal the orders pronounced by Mr. Justice
Rogers on the basis that his lawyer failed to plead, among other things, that
Terrapin committed deceptive and unconscionable acts or practices and
introduced a forged document as evidence in contravention of the
Criminal
Code
.

[24]

Mr. Spetifore submits that his appeal is important because it gives this
Court an opportunity to crack down on white collar crime being committed in
the court system, and says the points he raises are consistent with the legal
maxim failure to enforce the law does not change it.  He further states that
the appeal is important to him personally as it will restore his familys good
name in the local business community and will prevent his family from having to
declare bankruptcy.

[25]

Terrapin submits that Mr. Spetifore should not be granted an extension
of time to seek leave to appeal as he has not produced any evidence showing
that he formed an intention to appeal within the proper time or informed
Terrapin of his intention to appeal prior to filing his notice of motion. 
Terrapin says that Mr. Spetifore is seeking an inordinately long extension, and
submits that Mr. Spetifores appeal has no merit.

Analysis

[26]

I would dismiss Mr. Spetifores application for an extension of time to
seek leave to appeal on the basis that he has failed to satisfy the criteria
set out in
Davies.

[27]

Based on Mr. Spetifores submissions, he did not form an intention to
appeal until approximately 18 months after his 30-day window for commencing an
appeal had closed.  This is a very long period of delay.  This Court has
described a notice of appeal filed over four months late as being well out of
time (see
Tattrie v. Tattrie
(1994), 51 B.C.A.C. 183 at para. 10), and
a delay of less than eight months as inordinate (see
Herczeg v. Herczeg
(1997), 87 B.C.A.C. 11 at para. 3).  I acknowledge (and Terrapin does not
dispute) that Mr. Spetifore has moved quickly to bring this application since
forming an intention to appeal.

[28]

With respect to the merits of Mr. Spetifores appeal, the two main
issues Mr. Spetifore has raised are that his lawyer did not defend him properly
at the hearing, and that Terrapin tendered fabricated evidence contrary to
various provisions of the
Criminal Code
.

[29]

In advancing an appeal based on the ineffectiveness of trial counsel,
two components must be established: (a) that counsels acts or omissions
constituted incompetence, and (b) that a miscarriage of justice has resulted:
R. v. G.D.B.
,
2000 SCC 22, [2000] 1 S.C.R. 520 at para 26.  An appellant will
rarely be able to make out this test on appeal from a civil, rather than
criminal, proceeding.  See
Hallat v. Canada
, 2004 FCA 104 at para. 21:

In civil disputes, where an
individual's constitutionally protected rights are not at stake, concerns about
the propriety of counsel's trial strategy and conduct and their competence to
make tactical decisions can usually be adequately addressed through a claim for
damages and negligence against the solicitor, or a complaint to the governing
law society, see
Mallet v. Alberta
,
[2002]
A.J. No. 1551 (Alberta Court of Appeal) at paragraphs 60-61 and 74.

[30]

In my view, Mr. Spetifore has failed to meet the high threshold required
for advancing an appeal based on ineffective representation.  Neither the
record nor the evidence tendered by Mr. Spetifore has persuaded me that his
counsels performance before Mr. Justice Rogers was deficient.  Furthermore,
even if his lawyers performance had been lacking in some way, I do not think
the outcome of the hearing would have been different had his lawyer advanced
the arguments proposed by Mr. Spetifore:  See
D.B. v. British Columbia
(Director of Child, Family and Community Service)
at para. 28.

[31]

As for Mr. Spetifores submission that Terrapin submitted forged
documents in the proceeding below, there is nothing in the record or the
evidence to support this claim.

[32]

In my view, the proposed appeal has no prospect of success.  It would
not be in the interests of justice to grant an extension of time in this case.

V.   DECISION

[33]

I have found that Mr. Spetifore does not qualify for indigent status.  I
have also refused to grant Mr. Spetifore an extension of time to seek leave to
appeal.  As a result, there is no need for me to address whether Mr. Spetifore
should be granted leave to appeal or leave to adduce new evidence.

The Honourable Madam Justice Bennett


